                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       NO. 4:19-CV-65-FL


 JAMES A. CANNON, JR., and NANCY                 )
 G. CANNON,                                      )
                                                 )
                      Plaintiffs,                )
                                                 )                      ORDER
       v.                                        )
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                      Defendant.                 )



       This matter comes before the court on defendant’s motion to dismiss for lack of subject

matter jurisdiction and failure to state a claim upon which relief can be granted, pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. (DE 12). The issues raised have

been fully briefed, and in this posture are ripe for ruling. For the reasons that follow, defendant’s

motion is granted for lack of subject matter jurisdiction.

                                    STATEMENT OF THE CASE

       Plaintiffs initiated this action on April 30, 2019, alleging defendant is liable for negligently

creating and maintaining certain premises under the Federal Tort Claims Act (“FTCA”), 28 U.S.C.

§§ 1346(b)(1), 2671–80. Defendant filed the instant motion to dismiss, arguing that the FTCA

does not waive sovereign immunity in the instant case because defendant hired an independent

contractor, and in any event the design and construction of the premises is a discretionary function

of the government. In support of its jurisdictional arguments, defendant relies upon the declaration

of Leanna Radford (“Radford”), Fleet Readiness Center East (“FRCE”) Deputy Logistics and
Industrial Operations Group Head, together with supporting documents. Plaintiffs responded in

opposition to the motion, relying upon testimony from Ronnie A. Acha (“Acha”), director of

operations at plaintiff James Cannon’s jobsite; Ashraf Guirgues (“Guirgues”), plaintiff James

Cannon’s treating doctor; and supporting exhibits.

                                        STATEMENT OF FACTS

        The facts alleged in the complaint may be summarized as follows. Plaintiff James Cannon

worked at FCRE as an aviation fuel truck operator for an aviation fuel subcontractor in Craven

County, North Carolina. (Compl. ¶ 7). Plaintiff James Cannon was responsible for getting fuel

trucks ready to fuel aircraft. (Id.).

        Fuel creates static electricity when moved, requiring fuel truck operators to ground the fuel

truck using a grounding cable, ground connector clip, and a ground point to ensure the safety of

personnel and equipment. (Id. ¶ 8). Plaintiff James Cannon clocked into work at approximately

6:50 a.m. on March 21, 2014. (Id. ¶ 9). While attending to his duties, plaintiff James Cannon

attempted to ground his fuel truck by attaching a grounding cable from the fuel truck to an aircraft

tie down. (Id.). Afterwards, plaintiff James Cannon drained water-contaminated fuel from his

fuel truck. (Id.). While carrying the contaminated fuel in a plastic bucket to dump it, he stepped

on the grounding cable with his right foot. (Id.). Plaintiff James Cannon felt a shock in his right

leg, and the next thing he remembered he was laying on the ground experiencing pain in his lower

right leg. (Id.).

        Plaintiff James Cannon told Acha, his supervisor, of the incident. (Id. ¶ 10). Acha and

Walter Taylor (“Taylor”), the division director in charge of work done at the site, walked to the

site a few hours after the reported incident. (Id. ¶¶ 10, 11). The two found there were no designated

grounding rods in the area, that plaintiff James Cannon used an aircraft tie down as a grounding



                                                 2
point, and that the grounding points used were questionable. (Id. ¶ 11). Acha and Taylor

recommended that facilities inspect the area to determine the proper grounding needed. (Id.). On

April 7, 2014, new static ground points were installed, tested, and certified. (Id. ¶ 12).

        Additional facts pertinent to the court’s jurisdictional inquiry will be discussed below.

                                          DISCUSSION

A.      Standard of Review

        A motion to dismiss under Rule 12(b)(1) challenges the court’s subject matter jurisdiction.

Such motion may either 1) assert the complaint fails to state facts upon which subject matter

jurisdiction may be based, or 2) attack the existence of subject matter jurisdiction in fact, apart

from the complaint. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). Where a defendant raises

a “facial challenge[] to standing that do[es] not dispute the jurisdictional facts alleged in the

complaint,” the court accepts “the facts of the complaint as true as [the court] would in context of

a Rule 12(b)(6) challenge.” Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018).When a defendant

challenges the factual predicate of subject matter jurisdiction, a court “is to regard the pleadings’

allegations as mere evidence on the issue, and may consider evidence outside the pleadings without

converting the proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac

R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). The nonmoving party in such case

“must set forth specific facts beyond the pleadings to show that a genuine issue of material fact

exists.” Id.

B.      Analysis

        1.     Independent Contractor Exception

        It is hornbook law that “[t]he United States, as sovereign, is immune from suit save as it

consents to be sued . . . and the terms of its consent to be sued in any court define that court’s



                                                  3
jurisdiction to entertain the suit.” United States v. Sherwood, 312 U.S. 584, 586 (1941). Where

the United States does consent to be sued, that consent “must be ‘construed strictly in favor of the

sovereign.”” United States v. Nordic Vill. Inc., 503 U.S. 30, 34 (1992) (quoting McMahon v.

United States, 342 U.S. 25, 27 (1951)).

        The FTCA provides consent to sue the United States, allowing a cause of action “for injury

or loss of property, or personal injury or death caused by the negligent or wrongful act or omission

of any employee of the Government while acting within the scope of his office or employment . .

. .” 28 U.S.C. § 1346(b)(1). In pertinent part, “[e]mployee of the government” includes officers

or employees of any federal agency. Id. § 2671. In turn, the term federal agency specifically “does

not include any contractor with the United States.” Id. § 2671. “[T]he application of the

independent contractor exception of § 2671 shields the United States from tort liability which

might otherwise arise from the performance of duties which were reasonably delegated to the

contractor.” Berkman v. United States, 957 F.2d 108, 113 (4th Cir. 1992).

        “Although state law governs the substantive duties of the United States under the FTCA,

28 U.S.C. § 1346(b), whether a person is a contractor or an employee is determined under federal

law.” Robb v. United States, 80 F.3d 884, 887 (4th Cir. 1996) (citing Logue v. United States, 412

U.S. 521, 528 (1973); Berkman, 957 F.2d at 112). Under the FTCA, a contractor is properly

characterized as an employee when “its day-to-day operations are supervised by the Federal

Government” and the Federal Government has the power “to control the detailed physical

performance of the contractor.” United States v. Orleans, 425 U.S. 807, 814–15 (1976); Logue v.

United States, 412 U.S. 521, 528–29 (1973); Wood v. Standard Prod. Co., 671 F.2d 825, 829 (4th

Cir. 1982). “It is the right to control, rather than the actual exercise of control, that is significant.”

U.S. Tobacco Coop. Inc. v. Big S. Wholesale of Virginia, LLC, 899 F.3d 236, 249 (4th Cir. 2018)



                                                    4
(emphasis omitted) (quoting ARA Leisure Servs., Inc. v. NLRB, 782 F.2d 456, 460 (4th Cir.

1986)).

          In Williams v. United States, the United States Court of Appeals for the Fourth Circuit

considered whether the United States was liable for any negligence of the company that provided

custodial and maintenance services. 50 F.3d 299, 302 (4th Cir. 1995). The court held the custodian

was an independent contractor, noting that the contract for services was a “comprehensive

instrument providing that [the custodian] was responsible for the maintenance of the Premises,”

and “the United States neither supervised nor controlled the day-to-day operations or the custodial

duties.” Id. at 307. In Wood, the Fourth Circuit concluded that a contract physician was an

independent contractor and the government was not liable for medical negligence where the

government did not “exercise control over or dictate the day-to-day medical judgment of Dr.

Beatley in his provision of medical services.” 671 F.2d at 830.

          “The fact that an independent contractor may have been responsible for [plaintiff’s] fall,

however, cannot be viewed as relieving the United States from liability where the plaintiff alleges

that federal employees also may have caused or contributed to the alleged tort.” Berkman, 957

F.2d at 114. The independent contractor exclusion from the FTCA only preserves sovereign

immunity as to those duties which the government has delegated to the contractor. See Parrish v.

United States, 157 F. Supp. 3d 434, 440–41 (E.D.N.C. 2016).

          In the instant case, defendant hired LSG, an independent contractor, to provide

transportation services. (See TSS Contract (DE 14-3) at 4–14; TSS Contract Signature Page (DE

14-4) at 2; Performance Work Statement (DE 14-5) at 35). LSG and defendant agreed that LSG

“renders its services in its capacity as an independent Contractor. The contractor shall be solely

responsible for any liability producing act or omission by it or its employees or agents.”



                                                  5
(Performance Work Statement (DE 14-5) at 24). LSG designated an on-site manager “responsible

for the day to-day performance of the work.” (Performance Work Statement (DE 14-5) at 12).

The government furnished facilities for LSG on an “as is” basis, meaning that “the Government

makes no warranty with respect to the serviceability and/or suitability of the property for contract

performance.” (Performance Work Statement (DE 14-5) at 31; 48 C.F.R. § 52.245–1(d)(2)(iii)).

LSG was responsible for determining how to “plan, organize staff, manage, and control work under

the contract.” (Performance Work Statement (DE 14-5) at 10). This included providing an annual

property control plan for accepting or rejecting government furnished services. (Performance

Work Statement (DE 14-5) at 31).

       LSG’s property control plan provided that, prior to accepting government furnished

property, LSG would “conduct an inspection of the Government Facilities provided and report any

unsafe or non-operational condition to the COTR within five days.” (Property Control Plan (DE

14-7) at 2). The plan further provided that, “[a]s repairs are needed during the performance

period,” LSG would submit repair requests to the government, who was responsible for

maintenance of real property. (Property Control Plan (DE 14-7) at 2; Performance Work Statement

(DE 14-5) at 26, 32). In addition, LSG also contracted so that it could “provide alterations or

improvements to [its] assigned facilities” at its own expense, provided it secured the concurrence

of the Government. (Performance Work Statement (DE 14-5) at 32). Finally, LSG was required

to “report any unsafe or non-operational condition of the [government furnished facilities] to the

[contracting officer’s representative] within [five] calendar days of becoming aware of said

conditions.” (Performance Work Statement (DE 14-5) at 28, 32). After receiving notice from

LSG, the contracting officer’s representative was to “resolve any unsafe or non-operational




                                                 6
condition . . . within 20 calendar days of report of these conditions.” (Performance Work Statement

(DE 14-5) at 32).

       Here, plaintiff James Cannon “attempted to ground the fuel truck by attaching a grounding

cable from the fuel truck to an aircraft tie down” and sustained injury “when he stepped with his

right foot on to a grounding cable, attached to an aircraft tie down used for a grounding point.”

(Compl. ¶ 9). Plaintiffs allege that defendant “allowed a dangerous condition to exist within the

facility, that is, improper static grounding points, resulting in static electricity causing harm” to

plaintiff James Cannon. (Id. ¶ 14). Plaintiffs further allege that defendant “allowed” this condition

by “failing to install, identify, designate, inspect, test, measure, maintain, and certify the premises

for safe and ordinary use.” (Id.).

       On these facts, the independent contractor exception bars plaintiffs’ claims in part.

Defendant provided the premises “as is” to LSG, who was responsible for inspecting the property,

as well as proposing and providing at its own expense “alterations or improvements to [its]

assigned facilities.” (Performance Work Statement (DE 14-5) at 31, 32; 48 C.F.R. § 52.245–

1(d)(2)(iii)). The record does not indicate that LSG ever asked for proper static grounding points

to be installed. (Radford Decl. (DE 14) ¶ 17). Defendant cannot be held liable for LSG’s failure

to determine that proper static grounding points were required for its subcontractor to safely

perform its work, and ultimately to make necessary changes to the property to protect its workers.

       Plaintiffs insist that they are not bringing any claims against defendant for LSG’s conduct,

but instead are bringing claims against defendant for the conduct of its employees. (Pl. Mem. (DE

15) at 4–7, 8–9). First, plaintiffs argue that the allegations of the complaint are directed against

defendant, not LSG. (See Compl. ¶¶ 8, 14). However, defendant’s alleged responsibility for the

premises is a “factual predicate” underlying plaintiffs’ FTCA claim and sovereign immunity, and



                                                  7
thus the court may look beyond the pleadings to determine if it has jurisdiction. Richmond,

Fredericksburg & Potomac R. Co., 945 F.2d at 768.

        Second, plaintiffs argue that LSG only was responsible for conducting one inspection of

the fuel truck parking area, and thereafter defendant was responsible for the safety of the premises.

(Pl. Resp. (DE 15) at 10). Plaintiffs overlook the fact that LSG was responsible for reporting “any

unsafe or non-operational condition to the [Contract Officer’s Technical Representative] within

five calendar days of becoming aware of said condition.” (Performance Work Statement (DE 14-

5) at 28, 32).

        Third, plaintiffs point to the government’s obligation to perform routine inspections and

maintenance as evidence that it should have “maintained” the aircraft tie downs as static ground

points. (Pl. Resp. (DE 15) at 10–14; NATOPS Aircraft Refueling Manual (DE 15-5) at 4, 46–47;

September 8, 2012 Instruction (DE 15-8) at 1–5). For the reasons explained below, the court

rejects plaintiffs’ argument.

        Fourth, plaintiffs argue that plaintiff James Cannon was not required to obey instruction

that aircraft tie downs may be used as static ground points “provided that they have been identified

and measured properly.” (Pl. Resp. (DE 15) at 12). Plaintiffs’ argument misses the mark, because

sovereign immunity concerns liability for defendant’s acts or omissions, not plaintiffs’ conduct.

As explained below, the handbook undermines plaintiffs’ claim because it demonstrates that

aircraft tie downs and static ground points are not the same thing and serve different purposes.

(See Electrical Grounding for Aircraft Safety (DE 14-2) at 18).

        Defendant is not liable for plaintiffs’ injuries arising from LSG’s acts or omissions. The

court turns to whether defendant is directly liable for not providing static grounding points in the

fuel truck parking area.



                                                 8
       2.      Discretionary Function Exception

       The FTCA does not apply to “[a]ny claim based upon an act or omission of an employee

of the Government . . . based upon the exercise or performance or the failure to exercise or perform

a discretionary function or duty on the part of a federal agency or an employee of the Government,

whether or not the discretion involved be abused.” 28 U.S.C. § 2680(a). To be a discretionary

decision, the governmental act or omission must 1) involve an element of judgment or choice, and

2) be based on considerations of public policy. United States v. Gaubert, 499 U.S. 315, 322–23

(1991). As to the second element, “[t]he focus of the inquiry is not on the agent’s subjective intent

in exercising the discretion conferred by statute or regulation, but on the nature of the actions taken

and on whether they are susceptible to policy analysis.” Id. at 325; Smith v. Washington Metro.

Area Transit Auth., 290 F.3d 201, 214 (4th Cir. 2002).

       “[W]hen established government policy, as expressed or implied by statute, regulation, or

agency guidelines, allows a Government agent to exercise discretion, it must be presumed that the

agent’s acts are grounded in policy when exercising that discretion.” Wood v. United States, 845

F.3d 123, 128 (4th Cir. 2017) (emphasis added) (quoting Gaubert, 499 U.S. at 327). “The decision

of how and when to replace a major element of a substantial public facility is, like the decisions

involving design and construction, at bottom a question of how best to allocate resources. Such a

decision is inherently bound up in considerations of economic and political policy.”         Baum v.

United States, 986 F.2d 716, 724 (4th Cir. 1993); see Bowman v. United States, 820 F.2d 1393,

1395 (4th Cir. 1987). “[W]hen discretionary decisions are ones of professional military discretion,

they are due the courts’ highest deference.” Minns v. United States, 155 F.3d 445, 451 (4th Cir.

1998) (citing Tiffany v. United States, 931 F.2d 271, 277 (4th Cir. 1991)); see Boyle v. United

Techs. Corp., 487 U.S. 500, 511 (1988) (“[S]election of the appropriate design for military



                                                  9
equipment to be used by our Armed Forces is assuredly a discretionary function within the

meaning of this provision.”).

       Federal law grants the Secretary of the Navy discretion to carry out “[t]he construction,

maintenance, and repair of buildings, structures, and utilities and the acquisition of real property

and interests in real property necessary to carry out the responsibilities specified in this section.”

10 U.S.C. § 8013(b)(12). The decision of whether to expend resources to provide static grounding

points in the fuel truck parking area of FRCE was a discretionary military decision concerning

how best to allocate resources. See Boyle, 487 U.S. at 511; Baum, 986 F.2d at 724; (Radford Decl.

(DE 14) ¶¶ 3, 18; NATOPS Aircraft Refueling Manual (DE 14-1) at 48). Such a decision is

susceptible to policy analysis, and thus within the discretionary function exception under the

FTCA. See Gaubert, 499 U.S. at 325.

       Plaintiffs argue that defendant is liable because it had a nondiscretionary obligation to

maintain the fuel truck parking area. (See Pl. Mem. (DE 15) at 15 (citing Indian Towing Co. v.

United States, 350 U.S. 61, 69 (1955))). Plaintiffs point to defendant’s obligation to provide

preventive maintenance and certify and identify good and bad grounding points. (NATOPS

Aircraft Refueling Manual (DE 15-5) at 4; September 8, 2012 Instruction (DE 15-8) at 1–5).

       At the outset, the United States Supreme Court has rejected the argument that Indian

Towing addresses the FTCA’s discretionary function exception. See Gaubert, 499 U.S. at 326.

More importantly, negligent maintenance, inspection, or failure to warn was not the source of

plaintiffs’ injury. Here, the fuel truck parking area did not contain, and was not required to contain,

certified grounding points. (Radford Decl. (DE 14) ¶¶ 3, 18; NATOPS Aircraft Refueling Manual

(DE 14-1) at 48). Acting within its discretion, defendant delegated LSG responsibility for making

alterations to the premises and LSG did not do so. See United States v. S.A. Empresa de Viacao



                                                  10
Aerea Rio Grandense (Varig Airlines), 467 U.S. 797, 819–20 (1984) (“When an agency determines

the extent to which it will supervise the safety procedures of private individuals, it is exercising

discretionary regulatory authority of the most basic kind.”); Williams, 50 F.3d at 310 (“The

decision to hire an independent contractor to render services for the United States is precisely the

type of decision that the exception is designed to shield from liability because it involves exercising

judgment based on considerations of policy.”). Moreover, the government was not obligated to

maintain an aircraft tie down as a static ground point. (See Electrical Grounding for Aircraft Safety

(DE 14-2) at 18 (emphasis added) (noting that aircraft tie downs “may be used as static ground

points provided that they have been identified and measured properly”)).

        Plaintiffs’ argument that defendant generally was required to inspect or maintain the fuel

truck parking lot and periodically test static ground points rings hollow. Accordingly, plaintiffs’

claims are barred by sovereign immunity.1

                                                CONCLUSION

        Based on the foregoing, defendant’s motion to dismiss for lack of subject matter

jurisdiction (DE 12) is GRANTED. The clerk is DIRECTED to close this case.

        SO ORDERED, this the 6th day of December, 2019.




                                                                       _____________________________
                                                                       LOUISE W. FLANAGAN
                                                                       United States District Judge




1
         The court does not reach the issue of whether plaintiffs’ complaint fails to state a claim upon which relief
can be granted.

                                                        11
